DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s attorney, Mr. Edward Stemberger, on 06/04/2021.

The application has been amended as follows: 
Claim 21. (Currently Amended) Frame device for a radiator fan module for a motor vehicle comprising:
a circular frame opening in which a motor seat for receiving a motor is arranged, wherein the motor seat is connected to a frame edge of the frame opening by connecting struts, 
wherein each connecting strut comprises an inner end connected to the motor seat and an outer end connected to the frame edge of the frame opening, 
wherein a connecting-strut angle of the cross-sectional profile of the respective connecting struts is adapted to the outflow direction of the air flowing out through the frame opening, over the length of the connecting strut from the inner end to the outer end of the connecting strut, such that the flow resistance of the respective connecting struts is as low as possible,  
wherein the connecting-strut angle of the relevant connecting strut increases over the length of the connecting strut from the inner end thereof to the outer end thereof, the connecting-strut angle being in a range of from 40° to 60° at the inner end and increasing to an angle in a range of from 55° to 75° up to the outer end, 
, and
wherein the cross-sectional profile of each of the respective connecting struts is such that an entire length of a respective centreline of the respective cross-sectional profile of each of the respective connecting struts is parallel with 1) a non-deflected component of the outflow direction of the air flowing out through the frame opening at the inner end of each of the respective connecting struts and 2) a non-deflected component of the outflow direction of the air flowing out through the frame opening at the outer end of each of the respective connecting struts. 
Reasons for Allowance
    PNG
    media_image1.png
    574
    405
    media_image1.png
    Greyscale

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 17 and 19 have each been amended include new limitations that state that: “a respective centreline of the respective cross-sectional profile of each of the respective connecting struts is parallel with the outflow direction of non-deflected air flowing out through the frame opening, over the entire length of the centerline.” Claim 21 has been further amended above to disclose a similar amendment that states: “wherein the cross-sectional profile of each of the respective connecting struts is such that an entire length 
This amendment is best seen above as presented in Figures 4 and 5. At the inner end (see Figure 4) and the outer end (see Figure 5) the non-deflected components of air flow (denoted by flow direction arrows 21) are parallel to the respective centerline (22). 
The teachings of Tsubakida used to reject a plurality of the aforementioned independent claims in the previous office action (see final office action dated 02/23/2021) disclosed that the outflow direction of air collided with the respective connecting strut and subsequently moved to a direction that was substantially parallel to the respective centerline of the respective connecting strut (as shown in Figure 9, the centerline S1 is parallel to a portion of the deflected air flow). Hence, Tsubakida clearly fails to establish that the non-deflected airflow is parallel to the entire length of the centerline of the cross-section of each connecting strut (see column 6, lines 14-17).   
Another similar fan is disclosed by Yoshida (US 2007/0140844) who states in paragraph [0040]: “If the ribs 13 have a streamlined shape in which a cross-sectional shape of each rib 13 seen in the radial direction is parallel to the air flow, energy loss in the air flow caused by hitting of the air flow against the ribs 13 becomes smaller as the thickness of the ribs 13 decreases.” However, Yoshida discloses that the cross-
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s).  Due to these reasons, all the pending claims are deemed allowable. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746